DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6, 7, 20 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2005/0161255 A1) in view of Thompson (US 4,628,409).

Regarding Claim 1, Takada teaches of a printed circuit board (Fig 5) comprising a first through hole (at 6) for receiving a conductor (8; [0003-0010,0038-0039]; “connection pin”, “signal transmission”) of an electrical connector (“part”; [0038-0039] “pin 8 for a part”; [0003] “LSI, a part or the like”; [0006] “a connection pin 8 for parts is inserted in the through hole”; see Fig 5 showing 8 of the ‘part’ providing a connection) and a first conductive trace (at 2; [0039] “board wiring 2 is constituted by an uppermost layer or a layer on the board upper portion close thereto, it is possible to connect only by the pattern 11b on the board lower surface”) for electrically connecting with the conductor (8) of the electrical connector to transmit signals ([0003-0010,0038-0039]; “connection pin”, “signal transmission”), wherein the first conductive trace (at 2) is provided on a first side (upper surface) of the printed circuit board, wherein the first side (upper surface as seen in Fig 5) is a first outer primary surface of the printed circuit board, and wherein, when mounted to the printed circuit board: the electrical connector (“part” or at 8) is located on the first side of the printed circuit board, the conductor (8) of the electrical connector is electrically connected to the first conductive trace (2) via a bypass (11b; [0039]) provided on a second side (lower surface as seen in Fig 5) of the printed circuit board, wherein the second side (lower surface) is a second outer primary surface of the printed circuit board that opposes the first outer primary surface (upper surface).  
	Takada does not disclose the conductor extends all the way through the first through hole with an end of the conductor terminating at and exposed on the second side of the printed circuit board.
Thompson teaches of a printed circuit board (Fig 1-2) comprising a first through hole (at 8) for receiving a conductor (3) of an electrical connector (2) and a first conductive trace (at 7) for electrically connecting (Abstract, Column 3, lines 1-32) with the conductor (3) of the electrical connector to transmit signals (Column 3, lines 1-32; 3 is connected to a “signal track”), wherein the first conductive trace (at 7) is provided on a first side (bottom side or portion of board towards lower surface or side of 1; note that the claims do not claim a specific surface or plane but only a “side”) of the printed circuit board, and wherein, when mounted to the printed circuit board: the electrical connector (2) is located on the first side of the printed circuit board, the conductor (3) of the electrical connector is electrically connected (Column 3, lines 1-32) to the first conductive trace (7) via a bypass (4,5,9,10,11,14) provided on a second side (upper side or portion of board towards upper surface or side of 1) of the printed circuit board opposite the first side, and the conductor (3) extends all the way through the first through hole (8) with an end of the conductor terminating at and exposed on the second side of the printed circuit board.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Takada, and form a connection assembly including wherein the conductor extends all the way through the first through hole with an end of the conductor terminating at and exposed on the second side of the printed circuit board as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).  A solder connection as taught by Thompson would ensure a more mechanical and electrical connection over an assembly without solder, like that of Takada.  Furthermore the connections as taught by Thompson would allow for easy repairs by using solder, over repeatedly insert and removing pins in Takada.

Regarding Claim 2, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada further discloses the printed circuit board (Fig 5), wherein the bypass (11b) includes a second conductive trace on the second side (lower surface) of the printed circuit board and a second through hole (at 7) for electrically connecting the first conductive trace (2) and the second conductive trace (11b), and wherein the second conductive trace (11b) has a length (length of portion 11b is shown to be shorter than shown length 2; note that the current Application has not provided any importance for this specific limitation) that is shorter than the first conductive trace (2) and is further configured to electrically connect the conductor (8) of the electrical connector (“part”) received in the first through hole (at 6) and the second through hole (at 7).  
Thompson also teaches the printed circuit board (Fig 1-2), wherein the bypass (4,5,9,10,11,14) includes a second conductive trace (10) on the second side (upper side or portion of board towards upper surface or side of 1)  of the printed circuit board and a second through hole (4,5) for electrically connecting the first conductive trace (7) and the second conductive trace (10), and wherein the second conductive trace (10) has a length (length of portion 10 is shown to be shorter than shown length 7; note that the current Application has not provided any importance for this specific limitation) that is shorter than the first conductive trace (7) and is further configured to electrically connect the conductor (3) of the electrical connector (2) received in the first through hole (at 8) and the second through hole (4).  

Regarding Claim 3, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the second through hole is configured as a plated through hole.  
Thompson teaches the printed circuit board (Fig 1-2), wherein the second through hole (4) is configured as a plated through hole (5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the second through hole is configured as a plated through hole as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).

Regarding Claim 6, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the first through hole is configured as a non-plated through hole and is devoid of any solder.
Thompson further discloses the printed circuit board (Fig 1-2), wherein the first through hole (8) is configured as a non-plated through hole (Column 3, lines 1-56) and is devoid of any solder (Column 3, lines 1-56; “Solder does not enter non-plated holes”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the first through hole is configured as a non-plated through hole and is devoid of any solder as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).

Regarding Claim 7, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada further discloses the printed circuit board (Fig 5), wherein the first through hole (at 6) is sized substantially equal to the conductor (8) of the electrical connector (“part”) whereby the conductor (8) extends through the first through hole (at 6) in a straight orientation without tilt (see Fig 5), and wherein the conductor (8) is electrically connected ([0003-0010,0038-0039]) to the first conductive trace (2) by only the bypass (11b) on the second side of the printed circuit board.  
Thompson further teaches the printed circuit board (Fig 1-2), wherein the first through hole (8) is sized substantially equal to the conductor (3) of the electrical connector (2) whereby the conductor (3) extends through the first through hole (8) in a straight orientation without tilt (see Fig 1), and wherein the conductor (3) is electrically connected (Column 3, lines 1-32) to the first conductive trace (7) by only the bypass (9-11) on the second side of the printed circuit board.  

Regarding Claim 20, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the bypass comprises a bypass conductive trace with a length that is less than a length of the first conductive trace, wherein the bypass conductive trace extends about a through hole  that is spaced apart from the conductor and that electrically connects the bypass conductive trace with the first conductive trace thereby forming an electrical connection between the electrical connector and the first conductive trace.
Thompson further discloses the printed circuit board (Fig 1-2), wherein the bypass (4,5,9,10,11,14) comprises a bypass conductive trace (10) with a length (length of portion 10 is shown to be shorter than shown length 7; note that the current Application has not provided any importance for this specific limitation) that is less than a length of the first conductive trace (7), wherein the bypass conductive trace (10) extends about a through hole (4) that is spaced apart from the conductor (3) and that electrically connects (by 5) the bypass conductive trace (10) with the first conductive trace (7) thereby forming an electrical connection between the electrical connector (2) and the first conductive trace (7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the bypass comprises a bypass conductive trace with a length that is less than a length of the first conductive trace, wherein the bypass conductive trace extends about a through hole  that is spaced apart from the conductor and that electrically connects the bypass conductive trace with the first conductive trace thereby forming an electrical connection between the electrical connector and the first conductive trace as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).
Regarding Claim 21, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the first through hole does not conduct electrical current and is devoid of solder.
Thompson further discloses the printed circuit board (Fig 1-2), wherein the first through hole (8) does not conduct electrical current (Column 3, lines 1-32; “non-plated”) and is devoid of solder (Column 3, lines 1-56; “Solder does not enter non-plated holes”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the first through hole does not conduct electrical current and is devoid of solder as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).

Regarding Claim 22, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the printed circuit board has a single conductive path for the electrical connector defined by the conductor, the bypass and first electrical trace.
Thompson further discloses the printed circuit board (Fig 1-2), wherein the printed circuit board has a single conductive path (with respect to a specific pin 3) for the electrical connector (2) defined by the conductor (3), the bypass (9-11) and first electrical trace (7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the printed circuit board has a single conductive path for the electrical connector defined by the conductor, the bypass and first electrical trace as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).

Regarding Claim 24, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the first conductive trace has a length with opposing first and second ends and the length is configured to terminate at a location that is spaced apart from the electrical connector whereby the first conductive trace does not extend underneath the electrical connector.
Thompson further discloses the printed circuit board (Fig 1-2), wherein the first conductive trace (7) has a length with opposing first (left side of Fig 1) and second (right side of Fig 1) ends and the length is configured to terminate at a location that is spaced apart (see Fig 1 showing 7 is spaced apart from 3) from the electrical connector whereby the first conductive trace (7) does not extend underneath the electrical connector (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the first conductive trace has a length with opposing first and second ends and the length is configured to terminate at a location that is spaced apart from the electrical connector whereby the first conductive trace does not extend underneath the electrical connector as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).





Claims 4, 9 – 11, and 13 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2005/0161255 A1) in view of Thompson (US 4,628,409) as applied to claim 2 above and further in view of AAPA (Applicant Admitted Prior Art).

Regarding Claims 4 and 9, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the second conductive trace is a microstrip line.
AAPA further teaches the printed circuit board (Fig 1-4), wherein a second conductive trace is a microstrip line (Applicant’s Specification [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the second conductive trace is a microstrip line as taught by AAPA, in order to form a conductor to allow for connection to cable interfaces and transmit signals from an antenna to another component (AAPA, [0003-0004,0044-0048]). 
 
Regarding Claim 10, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the printed circuit board further includes a third through hole for receiving a ground pin of the electrical connector.
AAPA further teaches the printed circuit board (Fig 1-4), wherein the printed circuit board further includes a third through hole (117; Applicant’s Specification [0046]) for receiving a ground pin (123) of the electrical connector (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the printed circuit board further includes a third through hole for receiving a ground pin of the electrical connector as taught by AAPA, in order to provide grounding and allow for mounting of the connector and allow for fixing of the connector (AAPA, [0003-0004,0044-0048]). 

Regarding Claim 11, Takada in view of Thompson and AAPA teaches the limitations of the preceding claim and AAPA further teaches the printed circuit board (Fig 1-4), wherein the third through hole (117) is a plated through hole ([0047]).

Regarding Claim 13, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the printed circuit board includes a first ground layer on the first side of the printed circuit board, a second ground layer on the second side of the printed circuit board, and a dielectric layer between the first ground layer and the second ground layer.
AAPA further teaches the printed circuit board (Fig 1-4), wherein the printed circuit board includes a first ground layer (112; [0045]) on the first side of the printed circuit board, a second ground layer (114; [0045]) on the second side of the printed circuit board, and a dielectric layer (111; [0045]) between the first ground layer and the second ground layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the printed circuit board includes a first ground layer on the first side of the printed circuit board, a second ground layer on the second side of the printed circuit board, and a dielectric layer between the first ground layer and the second ground layer as taught by AAPA, in order to provide grounding, provide a layer to separate grounding layers, and provide a calibration board to calibrate amplitude and phase signals transmitted to a feed network (AAPA, [0003-0004,0044-0048]). 

Regarding Claim 14, Takada in view of Thompson and AAPA teaches the limitations of the preceding claim and AAPA further teaches the printed circuit board (Fig 1-4), wherein the first ground layer (112) and/or the second ground layer (114) are metal layers ([0045]).

Regarding Claim 15, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the printed circuit board is configured as a calibration board for a base station antenna.
AAPA teaches of the printed circuit board (Fig 1-4), wherein the printed circuit board is configured as a calibration board for a base station antenna ([0004,0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the printed circuit board is configured as a calibration board for a base station antenna as taught by AAPA, in order to provide a calibration board to calibrate amplitude and phase signals transmitted to a feed network (AAPA, [0003-0004,0044-0048]). 

Regarding Claim 16, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the electrical connector is an electrical receptacle element for receiving a cable interface of a remote radio unit.
AAPA teaches of the printed circuit board (Fig 1-4), wherein the electrical connector (12) is an electrical receptacle element ([0044-0048]) for receiving a cable interface of a remote radio unit ([0004,0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the electrical connector is an electrical receptacle element for receiving a cable interface of a remote radio unit as taught by AAPA, in order to provide a means to calibrate amplitude and phase signals transmitted to a feed network, and transmit signals between a base station antenna and an RRU (AAPA, [0003-0004,0044-0048]). 

Regarding Claim 17, Takada in view of Thompson and AAPA teaches the limitations of the preceding claim and AAPA further teaches the printed circuit board (Fig 1-4), wherein the electrical receptacle element is a male straight receptacle element ([0046]).

Regarding Claim 18, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose a calibration board comprising the printed circuit board and one or more of the electrical connectors mounted on the printed circuit board.
AAPA teaches a calibration board (Fig 1-2) comprising the printed circuit board and one or more electrical connectors (12) mounted on the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, comprising a calibration board comprising the printed circuit board and one or more of the electrical connectors mounted on the printed circuit board as taught by AAPA, in order to provide a calibration board to calibrate amplitude and phase signals transmitted to a feed network (AAPA, [0003-0004,0044-0048]). 

Regarding Claim 19, Takada in view of Thompson teaches the limitations of the preceding claim.
Takada does not disclose a base station antenna comprising a calibration board including a printed circuit board and one or more of the electrical connectors mounted on the printed circuit board.
AAPA further teaches a calibration board (Fig 1-2) comprising the printed circuit board and one or more electrical connectors (12) mounted on the printed circuit board and further teaches base station antenna ([0003-0004]) comprising a calibration board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, comprising a base station antenna comprising a calibration board including a printed circuit board and one or more of the electrical connectors mounted on the printed circuit board as taught by AAPA, in order to provide a calibration board to calibrate amplitude and phase signals transmitted to a feed network and provide a means to mount radiating elements (AAPA, [0003-0004,0044-0048]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2005/0161255 A1) in view of Thompson (US 4,628,409) as applied to claim 2 above and further in view of Ou (US 20170093005 A1).

Regarding Claim 5, Takada in view of Thompson the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the second conductive trace is a coplanar waveguide.
Ou teaches of a printed circuit board (Fig 5), wherein a second conductive trace (510,530) is a coplanar waveguide ([0002,0022,0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the second conductive trace is a coplanar waveguide as taught by Ou, in order to provide a board to calibrate to route signal frequencies of 28 GHz or higher (Ou, [0002-0004,0022,0023]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2005/0161255 A1) in view of Thompson (US 4,628,409) as applied to claim 1 above and further in view of Wider (US 5,775,927) and Mrowka (US 2012/0295478 A1).

Regarding Claim 8, Takada in view of Thompson the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the first conductive trace is spaced apart from the electrical connector by a distance in a length direction of the first conductive trace, wherein the conductor is a center conductor, wherein the electrical connector has a first circular segment defining a chamber surrounding the center conductor that merges into a larger second circular free end segment that resides a further distance away from the first side than the first circular segment, and wherein the printed circuit board further comprises a plurality of ground connections surrounding the first through hole that are connected to ground terminals of the electrical connector when the electrical connector is mounted on the printed circuit board.
Thompson teaches the printed circuit board (Fig 1-2), wherein the first conductive trace (7) is spaced apart from the electrical connector (2) by a distance in a length direction of the first conductive trace (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the first conductive trace is spaced apart from the electrical connector by a distance in a length direction of the first conductive trace as taught by Thompson, in order to provide connections between pins and circuits situated at different parts of a board, to mount complex componentry, to allow removal of componentry, to prevent unnecessary repairs, to reduce costs, to maintain reliability, reduce damage to pads, maintain electrical performance, allowing an electrical connection without unwanted solder entering an non-plated hole and provide a thermal barrier (Thompson, Column 1,line 9-Column 2, line 10, Column 3, lines 2-56, Column 4, lines 34-46).
Wider teaches of a printed circuit board (Fig 1-3) comprising a first through hole (18) for receiving a conductor (74) of an electrical connector (10) and a conductive trace (22) for electrically connecting with the conductor (74) of the electrical connector to transmit signals (Column 3, lines 49-56), wherein: a side (14) of the printed circuit board, and the electrical connector (10) is located on the side (14) when mounted on the printed circuit board (12); and the conductor (74) of the electrical connector (10) is electrically connected to the conductive trace (22) via a bypass provided on a second side (16) of the printed circuit board opposite the first side (14), wherein the conductor (74) is a center conductor(see Fig 2), and wherein the printed circuit board further comprises a plurality of ground connections (at 24) surrounding the first through hole that are connected to ground terminals (42) of the electrical connector when the electrical connector is mounted on the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the conductor is a center conductor, and wherein the printed circuit board further comprises a plurality of ground connections surrounding the first through hole that are connected to ground terminals of the electrical connector when the electrical connector is mounted on the printed circuit board as taught by Wider, in order to provide connection of a coaxial connector, provide connection to a signal generating apparatus, provide connection to a signal receiving apparatus, allow continuous flow of signal, prevent damage to a transmitter, prevent inadvertent unmating, prevent unwanted shut off, prevent signal cross-talk, and provide grounding of the transmitter (Wider, Column 1, line10-Column 4, line 14). 
Mrowka teaches of a connector (Fig 1-4) wherein a conductor is a center conductor (5), wherein the electrical connector(3) has a first circular segment (segment or portion or region about 6) defining a chamber surrounding the center conductor (5) that merges into a larger second circular free end segment (segment or portion or region about 26) that resides a further distance away from a side toward a connection surface than the first circular segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson and Wider, wherein the electrical connector has a first circular segment defining a chamber surrounding the center conductor that merges into a larger second circular free end segment that resides a further distance away from the first side than the first circular segment as taught by Mrowka, in order to provide a capture funnel, provide guidance, and facilitate assembly (Mrowka, [0034-0036,0040]), such that the electrical connector has a first circular segment defining a chamber surrounding the center conductor that merges into a larger second circular free end segment that resides a further distance away from the first side than the first circular segment.

Claims 10, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2005/0161255 A1) in view of Thompson (US 4,628,409) as applied to claim 1 above and further in view of Wider (US 5,775,927).

Regarding Claim 10, Takada as taught by Thompson teaches the limitations of the preceding claim.
Takada does not disclose wherein the printed circuit board further includes a third through hole for receiving a ground pin of the electrical connector.
Wider teaches of a printed circuit board (Fig 1-3), wherein the printed circuit board further includes a third through hole (20) for receiving a ground pin (42; Column 4, lines 1-15) of the electrical connector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the printed circuit board further includes a third through hole for receiving a ground pin of the electrical connector as taught by Wider, in order to provide connection of a coaxial connector, provide connection to a signal generating apparatus, provide connection to a signal receiving apparatus, allow continuous flow of signal, prevent damage to a transmitter, prevent inadvertent unmating, prevent unwanted shut off, prevent signal cross-talk, and provide grounding of the transmitter (Wider, Column 1, line10-Column 4, line 14). 

Regarding Claim 12, Takada in view of Thompson and Wider teaches the limitations of the preceding claim and Wider further teaches the printed circuit board (Fig 1-3), wherein the third through hole (20) is a non-plated through hole (see Fig 3).

Regarding Claim 23, Takada in view of Thompson and Wider teaches the limitations of the preceding claim.
Takada does not disclose the printed circuit board, wherein the conductor is a single center conductor, and wherein the electrical connector further comprises four ground terminals.  
Wider teaches of a printed circuit board (Fig 1-3) comprising a first through hole (18) for receiving a conductor (74) of an electrical connector (10) and a conductive trace (22) for electrically connecting with the conductor (74) of the electrical connector to transmit signals (Column 3, lines 49-56), wherein: a side (14) of the printed circuit board, and the electrical connector (10) is located on the side (14) when mounted on the printed circuit board (12); and the conductor (74) of the electrical connector (10) is electrically connected to the conductive trace (22) via a bypass provided on a second side (16) of the printed circuit board opposite the first side (14), wherein the conductor (74) is a single center conductor (see Fig 2), and wherein the electrical connector further comprises four ground terminals (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Takada in view of Thompson, wherein the conductor is a single center conductor, and wherein the electrical connector further comprises four ground terminals as taught by Wider, in order to provide connection of a coaxial connector, provide connection to a signal generating apparatus, provide connection to a signal receiving apparatus, allow continuous flow of signal, prevent damage to a transmitter, prevent inadvertent unmating, prevent unwanted shut off, prevent signal cross-talk, and provide grounding of the transmitter (Wider, Column 1, line10-Column 4, line 14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896